Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.

Status of Claims
Claims 1, 3-6 and 9-18 are pending. Claims 2 and 7-8 have been canceled. Claims 10-18 have been withdrawn due to non-elected claims. Claims 1, 3-6 and 9 have been examined.

Claim Interpretation
	The term “a level of the immune cells in the sample" is interpreted as the immune cells in the sample that interacted with the magnetic particles (activated immune cells) and the immune cells in the sample that did not interact with the magnetic particles (see paragraph [0034] of the Specification, also see in the reply on 05/12/2022).
The term “the degree of activation of immune cells" is defined in the instant application as a degree of endocytosis of immune cells which is increased or decreased by infection or immune disorder (instant application, Specification, Par. 36).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Robert et al. (Cell sorting by endocytotic capacity in a microfluidic magnetophoresis device. Lab Chip. 2011 Jun 7;11(11):1902-10, hereinafter “Robert”) in view of Plouffe et al. (Fundamentals and application of magnetic particles in cell isolation and enrichment: a review. Rep Prog Phys. 2015 Jan;78(1):016601, hereinafter “Plouffe”).
Regarding claim 1, Robert teaches a method of evaluating a degree of activation of immune cells of a sample (Page 1902, Abstract: sorting of monocytes and macrophages which internalize nanoparticles to different extents based on their endocytotic capacity. It is noted that the term “the degree of activation of immune cells" is defined in the instant application as a degree of endocytosis of immune cells which is increased or decreased by infection or immune disorder (instant application, Specification, Par. 36). In addition, Robert teaches macrophages being in part targeted at endocytosing and phagocytosing cellular debris and pathogens (Page 1905, left column, 1st paragraph) and magnetic nanoparticles serve as the source for macrophage activation in this case), the method comprising: 
contacting magnetic particles with a sample (Page 1903, “Magnetic cell labelling” section: for magnetic labelling, 106 cells per mL were incubated in a sterilised suspension of nanoparticles), wherein the sample comprises the immune cells ( Page 1902, right column, last paragraph: the monocyte–macrophage cell system is an ideal candidate for such a study. It consists of macrophages and their precursor cells, monocytes); 
isolating immune cells that interacted with the magnetic particles from the immune cells in the sample by applying a magnetic field to a reaction product obtained by the contacting (Page 1904, left column, second paragraph: the principle of continuous flow magnetic separation implies that magnetic objects are deflected from the sample flow stream by the application of a magnetic field perpendicular to the direction of flow); and 
detecting the isolated immune cells that interacted with the magnetic particles (Page 1903, “Cellular iron load quantification and magnetic set-up” section: Magnetic loading of cells was measured via a technique termed single-cell magnetophoresis); and wherein the immune cells that interacted with the magnetic particles interact with the magnetic particles via endocytosis of the immune cells (Robert, Page 1903, left column, fifth paragraph: magnetic nanoparticles have been shown to spontaneously interact with the cell plasma membrane and to be internalized following the endocytotic pathway); and
comparing a level of the detected immune cells that interacted with the magnetic particles with a level of the immune cells in the sample ( Page 1905, left column, last paragraph, Fig. 3C: examination of the number of cells collected at each outlet in relation to the injected cells; cells collected at each outlet were counted and are expressed as the % of the 500 000 cells injected into the chamber).
Robert also teaches small agglomerates of nanoparticles were distributed within intracellular compartments, i.e. the endosomes, as previously demonstrated for other cell types, including immune cells, malignant cells, muscle cells and stem cells (Page 1904, right column, first paragraph). These cell separations therefore demonstrated that it was possible to sort, with excellent purity, different cell types using different magnetic tags (Page 1907, right column, last paragraph). The development of microfluidic devices has therefore the potential for use in medical diagnostics (Page 1907, right column, third paragraph).
Robert fails to specifically teach that immune cells are from a subject and a sample is separated from a subject; wherein the sample is selected from the group consisting of blood, urine, feces, saliva, lymph, cerebrospinal fluid, synovial fluid, cystic fluid, ascites, interstitial fluid, and ocular fluid.
Plouffe teaches throughout the publication fundamentals and application of magnetic particles in cell isolation and enrichment. In detail, Plouffe teaches the separation and sorting of biological cells is critical to a variety of biomedical applications including diagnostics, therapeutics, and fundamental cell biology. As samples of interest are often heterogeneous populations of cells that are in culture or that comprise a tissue, which for example includes blood (Page 1, last paragraph). Blood is from clinical samples which apparently is separated from a subject (Page 6, first paragraph).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Robert, wherein cultured monocytes and macrophages are used as a sample for cell sorting, to use blood as a sample for cell sorting, as taught by Plouffe, because Robert teaches it was possible to sort, with excellent purity, different cell types using different magnetic tags (Page 1907, right column, last paragraph) and the development of microfluidic devices has therefore the potential for use in medical diagnostics (Page 1907, right column, third paragraph); and Plouffe teaches blood is an extremely information-rich and easily accessible tissue that is a complex blend of cells; accurate analysis of blood character and condition requires isolation of a few desired cells (Plouffe, Page 1, last paragraph).
One of skill in the art would have a reasonable expectation of success in combining Robert with Plouffe because both are directed to methods for sorting immune cells using magnetic particles.

Regarding claim 3, Robert in view of Plouffe teaches the method wherein the immune cells comprise neutrophils (Plouffe, Page 2, last paragraph: cell populations of interest can include white blood cell subpopulations. It is well known in the art that white blood cell subpopulation include neutrophils as evidenced by Yousuff et al. (Microfluidic Platform for Cell Isolation and Manipulation Based on Cell Properties. Micromachines (Basel). 2017 Jan 4;8(1):15. doi: 10.3390/mi8010015. PMCID: PMC6189901; Page 17 of 26, second paragraph: individual leukocyte types like monocytes, neutrophils, and lymphocytes). It would be obvious to use neutrophils as immune cells because Plouffe teaches the enrichment of a target cell population, and subsequent cultivation of desired cells from a defined cell population, is an important first step in the fields of molecular genetics and proteomics as well as in a number of fundamental biological assays (Plouffe, Page 2, last paragraph).
Regarding claim 4, Robert in view of Plouffe teaches the method wherein the magnetic particles are surface-modified with metals, functional groups, proteins, carbohydrates, polymers, or lipids (Robert, Page 1903, fourth paragraph: the particles featured a core of maghemite and negative surface charges originating from carboxylate functional groups; Plouffe, Page 17, second paragraph: functional micro- or nanoparticles are conjugated with antibodies corresponding to particular cell surface antigen).

Regarding claim 9, Robert in view of Plouffe teaches a method of diagnosing immune-related diseases (Robert, Page 1902, left column, first paragraph: cells labelled with magnetic nanoparticles are an important tool for in vitro diagnostics; Robert, Page 1907, right column, third paragraph: the development of microfluidic devices has therefore the potential for use in medical diagnostics; Plouffe, Page 1, last paragraph: the separation and sorting of biological cells is critical to a variety of biomedical applications including diagnostics; Plouffe, Page 2, first paragraph: magnetic particles have been widely utilized for the isolation of key cell population for a variety of applications including clinical diagnostics), the method comprising: 
contacting magnetic particles with a sample separated from a subject, wherein the sample comprises immune cells (Robert, Page 1903, “Magnetic cell labelling” section: for magnetic labelling, 106 cells per mL were incubated in a sterilised suspension of nanoparticles), wherein the sample comprises the immune cells (Robert, Page 1902, right column, last paragraph: the monocyte–macrophage cell system is an ideal candidate for such a study. It consists of macrophages and their precursor cells, monocytes);
isolating immune cells that interacted with the magnetic particles from the immune cells in the sample by applying a magnetic field to a reaction product obtained by the contacting (Robert, Page 1904, left column, second paragraph: the principle of continuous flow magnetic separation implies that magnetic objects are deflected from the sample flow stream by the application of a magnetic field perpendicular to the direction of flow); and 
detecting the isolated immune cells that interacted with the magnetic particles (Robert, Page 1903, “Cellular iron load quantification and magnetic set-up” section: Magnetic loading of cells was measured via a technique termed single-cell magnetophoresis); and wherein the immune cells that interacted with the magnetic particles interact with the magnetic particles via endocytosis of the immune cells (Robert, Page 1903, left column, fifth paragraph: magnetic nanoparticles have been shown to spontaneously interact with the cell plasma membrane and to be internalized following the endocytotic pathway); and
wherein the sample is selected from the group consisting of blood (Plouffe, Page 1, last paragraph: samples of interest include blood. It would be obvious to use blood as a sample because Plouffe teaches blood is an extremely information-rich and easily accessible tissue that is a complex blend of cells (Plouffe, Page 1, last paragraph)); and
comparing a level of the detected immune cells that interacted with the magnetic particles with a level of the immune cells in the sample ( Page 1905, left column, last paragraph, Fig. 3C: examination of the number of cells collected at each outlet in relation to the injected cells; cells collected at each outlet were counted and are expressed as the % of the 500 000 cells injected into the chamber).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Robert (Cell sorting by endocytotic capacity in a microfluidic magnetophoresis device. Lab Chip. 2011 Jun 7;11(11):1902-10) in view of Plouffe (Fundamentals and application of magnetic particles in cell isolation and enrichment: a review. Rep Prog Phys. 2015 Jan;78(1):016601) as applied to claim 1 above, in further view of Wilhelm et al. (Universal cell labelling with anionic magnetic nanoparticles. Biomaterials. 2008 Aug;29(22):3161-74). 
Regarding claim 5, Robert in view of Plouffe teaches a method of evaluating a degree of activation of immune cells of a sample as outlined in detail above. Robert in view of Plouffe also teach for magnetic labelling, 106 cells per mL were incubated for 4 h in a sterilised suspension of nanoparticles (Robert, Page 1903, left column, last paragraph).
Robert in view of Plouffe does not specifically teach the method wherein the contacting is performed at 0 oC to 40°C for 0.1 second to 1 hour.
	 Wilhelm et al. teaches a non-specific labelling method based on anionic magnetic nanoparticles (AMNPs) (Abstract). In detail, Wilhelm et al. teach the pathway of AMNPs in mammalian cells was observed both at 4 0C and 37 0C and soon after 10 min chase, invaginations of cell membrane with bound AMNPs and clathrin coated pits containing particles’ clusters were both observed. At 20 min, nanoparticles were densely packed into early endosomes, which were subsequently conveyed in the cytoplasm to fuse with late endosomes. After 60 min chase, all the nanoparticles were confined within late endosomes or lysosomes dispersed throughout the cytoplasm. It is noteworthy that the same uptake pathway was observed for all types of mammalian cells tested (Fig. 1) (Page 3163, left column, second paragraph, Fig. 1). Therefore Wilhelm et al. teaches that the endocytosis of magnetic nanoparticles takes place within 1 hour at 4 0C or 37 0C.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Robert in view of Plouffe, wherein immune cells are in contact with magnetic particle for 4 hours, to contact immune cells with magnetic nanoparticle for within 1 hour at 4 0C or 37 0C, as taught by Wilhelm et al. to arrive the claimed invention, because it would be desirable to improve the efficiency of the magnetic labelling as disclosed by Wilhelm et al. (Wilhelm et al., Introduction section).
One of skill in the art would have a reasonable expectation of success in combining Robert in view of Plouffe with Wilhelm et al. because they are both directed to a method of analyzing immune cells using magnetic nanoparticles.

Regarding claim 6, Robert in view of Plouffe teaches a method of evaluating a degree of activation of immune cells of a sample as outlined in detail above.
Robert in view of Plouffe does not specifically teach the method wherein the applying of the magnetic field is performed for 0.1 second to 1 hour.
Wilhelm et al. teaches a non-specific labelling method based on anionic magnetic nanoparticles (AMNPs) (Abstract). Wilhelm et al. further teach that the ability to separate living magnetic cells on a microfluidic platform has been demonstrated; cells pass through a miniaturised chamber and are deflected from the direction of the flow proportionally to their magnetic content (Fig. 9) (Page 3170, right column, second paragraph). Fig. 9 a-c showed that the magnetic field was applied for 1 hour.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Wilhelm et al. wherein the magnetic field was applied for 1 hour, into the teachings of Robert in view of Plouffe, to arrive the claimed invention. The skilled artisan would have been motivated to make the combination because Wilhelm et al. teaches such a continuous flow separation of magnetic cells offers the unique advantages, compared to bulk cell separations, to considerably reduce the volume of required material and to allow separations in sub-populations of different magnetizations (Wilhelm et al., Page 3170, right column, second paragraph). Additionally, it would have been obvious to make the combination because Robert in view of Plouffe is generic with respect to the time period the magnetic field applied and one skilled in the art would have been motivated to use the appropriate time period for applying the magnetic field. Furthermore, a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05 (I).
One of skill in the art would have a reasonable expectation of success in combining Robert in view of Plouffe with Wilhelm et al. because they are both directed to a method of analyzing immune cells using magnetic nanoparticles.

Response to Arguments
Applicant's arguments filed on 09/08/2022 have been fully considered.
Applicant argued that it is unreasonable to arrive at the combination of features of claims 1 and 9 by combining Robert, Plouffe, and Wilhelm since the disclosure of Wilhelm is directed to a non- specific method, which attaches magnetic particles to the cell membrane of all cells. Moreover, Wilhelm does not disclose the subject of applying a magnetic field at all.
These arguments are found not persuasive. 
First of all, Wilhelm is not relied upon teaching claims 1 and 9. Only Robert and Plouffe are used to teach claims 1 and 9. Wilhelm is relied upon teaching the features of claims 5-6, which specified the conditions of contacting magnetic particles with a sample (e.g.: temperature and time duration) and time duration of applying the magnetic field. Wilhelm teaches a non-specific labelling method based on anionic magnetic nanoparticles (AMNPs), which is consistent with the claimed invention wherein the magnetic particles are surface modified with metals or functional groups. For example, Wilhelm teaches various types of surface modified anionic magnetic nanoparticles such as citrate-coated nanoparticles and dimercaptosuccinic acid coated nanoparticles (Wilhelm, page 3162, left column, 2nd paragraph). Wilhelm also teaches applying a magnetic field throughout the publication (for example, Section 3-4, page 3163; Section 8, page 3170).

Applicant argued that the disclosures of Robert, Plouffe, and Wilhelm are completely different in purpose and contents from the present invention, Robert and Plouffe relate to a method of separating each cell according to the characteristics of the cell, and the present invention is to "evaluating a degree of activation of immune cells of a subject" regardless of the cell type.
These arguments are found not persuasive.
It is noted that the term “the degree of activation of immune cells" in claim 1 is defined in the instant application as “a degree of endocytosis of immune cells which is increased or decreased by infection or immune disorder” (instant application, Specification, Par. 36), therefore "evaluating a degree of activation of immune cells of a subject" is to isolate and detect the isolated immune cells that interacted with the magnetic particles, as recited in claims 1 and 9. 
Robert teaches those steps as outlined in detail in above 103 rejection. For example, Robert teaches that examination of the number of cells collected at each outlet in relation to the injected cells; cells collected at each outlet were counted and are expressed as the % of the 500 000 cells injected into the chamber (Page 1905, left column, last paragraph, Fig. 3C). Therefore Robert discloses evaluating a degree of activation of immune cells. Although Robert further disclosed separating the magnetic loaded immune cells into subgroups, these teaches does not teach away from separating magnetic loaded immune cells from non-magnetic immune cells.
In addition, please note that Wilhelm is not relied upon teaching claims 1 and 9. Only Robert and Plouffe are used to teach claims 1 and 9. Wilhelm is relied upon teaching the features of claims 5-6, which specified the conditions of contacting magnetic particles with a sample (e.g.: temperature and time duration) and time duration of applying the magnetic field.

Applicant argued that the claimed methods can be used for diagnosing immune-related diseases  and that activated immune cells can be detected in infected rats by contacting immune cells and magnetic particles in vivo.
These arguments are found not persuasive.
Both Robert and Plouffe teach the method can be used for diagnostics. For example, Robert teaches cells labelled with magnetic nanoparticles are an important tool for in vitro diagnostics (Page 1902, left column, first paragraph); Robert also teaches the development of microfluidic devices has therefore the potential for use in medical diagnostics (Page 1907, right column, third paragraph). Plouffe teaches the separation and sorting of biological cells is critical to a variety of biomedical applications including diagnostics (Page 1, last paragraph); Plouffe also teaches magnetic particles have been widely utilized for the isolation of key cell population for a variety of applications including clinical diagnostics (Page 2, first paragraph).
Regarding using the method in in vivo such as in rats, this features are not claimed therefore the prior arts does not need to teach those features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             
/REBECCA M GIERE/Primary Examiner, Art Unit 1641